EXHIBIT 10.19

Base Salaries for Fiscal Year 2012, Cash Bonuses for Fiscal Year 2011 and 2012
Equity Compensation Awards

 

Name and Title

   2012 Salary      2011 Bonus      2012 Stock
Option Grant  (1)
(shares)     2012 Restricted
Stock Units (2)
(shares)     2012
Performance
Based  Restricted
Stock Units (3)
(shares)  

N. Anthony Coles, M.D.

   $ 740,000       $ 946,350         (4 )      (4 )      (5 ) 

President and Chief Executive Officer

            

Matthew K. Fust

   $ 467,900       $ 289,344         (6 )      (6 )      17,150   

Executive Vice President and Chief Financial Officer

            

Laura Brege (7)

   $ 0       $ 306,873         —          —          —     

Executive Vice President, Corporate Affairs

            

Ted W. Love, M.D.

   $ 526,800       $ 329,225         (6 )      (6 )      17,150   

Executive Vice President, Research & Development & Technical Operations

            

Kaye Foster-Cheek

   $ 360,700       $ 204,039         (6 )      (6 )      11,000   

Senior Vice President,
Global Human Resources

            

 

(1)   One-eighth of the shares subject to the stock options will vest on the six
month anniversary of the date of grant and the remaining shares will vest in
equal monthly installments over the following 42 months. The stock options will
have an exercise price per share equal to the fair market value of one share of
the common stock of Onyx Pharmaceuticals, Inc. (“Onyx”) on the effective date of
the grant, March 30, 2012 (equal to the closing sales price for the stock as
reported on the NASDAQ Global Select Market on that date).

 

(2)   One-third of the shares subject to these restricted stock units will vest
on the one-year anniversary of the date of grant and the remaining shares will
vest in two equal installments on the second and third anniversaries of the date
of grant.

 

(3)   The performance based restricted stock units are subject to performance
objectives set by the Compensation Committee (the “Committee”) of the Board of
Directors and will vest in full or in part based on achievement of the
performance objectives. If the Committee concludes that the objectives have not
been met by January 1, 2014, the restricted stock unit shares will be forfeited.

 

(4)   The Board of Directors approved equity awards subject to time-based
vesting with a dollar value of $3.5million (exclusive of performance based
restricted stock units; see footnotes 3 and 5) to Dr. Coles. These awards are
comprised of a stock option and restricted share units allocated based on a
pre-determined split. The number of shares subject to these awards will be
computed by Onyx on the grant date, March 30, 2012, based on the average closing
price of one share of Onyx’s common stock between March 1, 2012 and March 30,
2012, using a pre-determined Black-Scholes multiplier.

 

(5)   The Board of Directors approved a performance-based restricted stock unit
award with a dollar value of $2.25 million to Dr. Coles. The number of shares
subject to this award will be computed by the company on March 30, 2012 based on
the average closing price of one share of Onyx’s common stock between March 1,
2012 and March 30, 2012.

 



--------------------------------------------------------------------------------

(6)   Exclusive of performance based restricted stock units (see footnote 3),
the Compensation Committee of the Board of Directors approved equity awards
subject to time-based vesting with an aggregate dollar value of $1.126 million
to Mr. Fust, $1.22 million to Dr. Love, and $938,000 to Ms. Foster-Cheek. These
awards are comprised of a stock option and restricted share units allocated
based on a pre-determined split. The number of shares subject to these awards
will be computed by Onyx on the grant date, March 30, 2012, based on the average
closing price of one share of Onyx’s common stock between March 1, 2012 and
March 30, 2012, using a pre-determined Black-Scholes multiplier.

 

(7)   Ms. Brege’s employment with the Company terminated as of December 31,
2011. In accordance with the bonus plan, she is entitled to payment of the bonus
she earned for 2011.